Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “indirect” in claim 2 is used by the claim to mean “indirect bandgap,” while the accepted meaning is “not straight/not following the shortest possible route.” The term is indefinite because the specification does not clearly redefine the term.  While the term ‘indirect bandgap’ is known within the art, the term indirect semiconductor does not have a clear meaning.  For the sake of examination, this interpretation is used in order to apply art, but appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickett in US20080220593 as evidenced by the NPL document to PAM-XIAMEN and the NPL document to Shi.

Regarding Claim 1: Pickett teaches nanocrystals having a semiconductor core and semiconductor shells, wherein the nanoparticle core may be a composition such as InP, the first shell may be InAs, and the second shell may be InP and the shells surround said core (InP/InAs/InP; See Paragraph 111).  InP has a bandgap of 1.29 eV at room temperature, while InAs has a bandgap of 0.36 at room temperature (See Evidentiary document PAM-XIAMEN).  Thus Pickett clearly anticipates a nanocrystal having a shell comprising a discrete layer having the claimed small bandgap and a region comprising a second bandgap greater than 1.2 eV.  Pickett also teaches other embodiments having the formula SnSe/SnS/SnSe (See Paragraph 112).  In this structure, the shell comprises a first discrete layer of SnS and a second region comprises layers of SnSe.  SnS has a bandgap of 1 eV (See Evidentiary PAM-XIAMEN) and SnSe has a bandgap of greater than 1.3 (See Evidentiary Shi Table 2).  The shell of SnS surrounds said core, while the second shell of SnSe surrounds the first shell.  Thus this embodiment also anticipates the claimed subject matter.

Regarding Claim 2:  The objection to the claim is noted.  The Evidentiary document to PAM-XIAMEN notes that SnS has an indirect bandgap (See Item No. 58).

Regarding Claim 3:  Pickett teaches embodiments having the formula SnSe/SnS/SnSe (See Paragraph 112).  In this structure, the shell comprises a first discrete layer of SnS and a second region comprises layers of SnSe.  SnS has a bandgap of 1 eV (See Evidentiary PAM-XIAMEN) and SnSe has a bandgap of greater than 1.3 (See Evidentiary Shi Table 2).  The shell of SnS surrounds said core, while the second shell of SnSe surrounds the first shell.  Thus this embodiment also anticipates the claimed subject matter.  The first dicrete layer comprises Group IV element, Sn.

Regarding Claim 12:  The core is  a IV-IV semiconductor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in US20080220593 as evidenced by the NPL document to PAM-XIAMEN and the NPL document to Shi.

Pickett teaches nanocrystals having a semiconductor core and semiconductor shells, wherein the nanoparticle core may be a composition such as InP, the first shell may be InAs, and the second shell may be InP and the shells surround said core (InP/InAs/InP; See Paragraph 111).  InP has a bandgap of 1.29 eV at room temperature, while InAs has a bandgap of 0.36 at room temperature (See Evidentiary document PAM-XIAMEN).  Thus Pickett clearly anticipates a nanocrystal having a shell comprising a discrete layer having the claimed small bandgap and a region comprising a second bandgap greater than 1.2 eV.  Pickett also teaches other embodiments having the formula SnSe/SnS/SnSe (See Paragraph 112).  In this structure, the shell comprises a first discrete layer of SnS and a second region comprises layers of SnSe.  SnS has a bandgap of 1 eV (See Evidentiary PAM-XIAMEN) and SnSe has a bandgap of greater than 1.3 (See Evidentiary Shi Table 2).  The shell of SnS surrounds said core, while the second shell of SnSe surrounds the first shell.  Thus this embodiment also anticipates the claimed subject matter.

Pickett is silent in terms of the thickness of the various shells in these embodiments.

However, Pickett teaches that in the prior art similar nanostructures have been created, wherein the narrow bandgap material between the core and the outer shell is one to two monolayers (See Paragraph 11 and 12).  Those of ordinary skill in the art would have found it obvious to produce the nanostructures of Pickett having the same number of monolayers in the first shell in order to produce the effect of a quantum dot-quantum well.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in US20080252209 as evidenced by the NPL document to PAM-XIAMEN.

Regarding Claim 1 and 3:  Jang teaches the creation of nanocrystals comprising a core (See Paragraph 40) and a plurality of shells coating the core (See Paragraph 39).  Jang teaches that the shell composition may include small bandgap semiconductor materials (first discrete layer), which may include Group IV elements, such as InAs (0.36), InN (0.7), Si (1.11), and Ge (0.67).   Jang also teaches that shells (regions) may comprise other semiconductors having a larger bandgap, which may be chosen from a group including ZnS (3.54) amongst others (See Evidentiary document to PAM-XIAMEN).  Thus Jang teaches an overlapping range of compositions, which may include shells of both a small and large bandgap material.  Overlapping ranges have been held to set forth a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to choose from the overlapping portion of the range to arrive at the invention as claimed. 

Regarding Claim 2 and 5:  Jang teaches the use of Si and Ge layers, which are both indirect bandgap semiconductors. 

Regarding Claim 4:  Jang teaches that the emission properties of the material can be adjusted by controlling the thickness or number of layers in the nanocrystal shells.  As this is the case, it would have been obvious to those of ordinary skill to add one or more layers of any particular shell (See Paragraph 44).  

Regarding Claim 6:  The shell may comprise II-VI, III-V, IV, and IV-VI compounds (See Paragraph 39).
Regarding Claims 7-8:  Jang teaches that the shell may include a plurality of layers (more than two).  It would have been obvious to those of ordinary skill in the art to provide any number of layers, where each of the layers were selected from the group of compositions as set forth in paragraph 39.  The selection of layers as taught by Jang obviates the claimed structure having a core, a first high bandwidth layer, a first low bandwidth layer, and two high bandwidth layers.  It would have been obvious to further add other layers associated with low bandwidth materials as set forth in claim 9.

Regarding Claim 9:  Jang teaches that the shell composition may include small bandgap semiconductor materials (first discrete layer), which may include Group IV elements, such as InAs (0.36), InN (0.7), Si (1.11), and Ge (0.67) (See Paragraph 39).   Jang also teaches that shells (regions) may comprise other semiconductors having a larger bandgap, which may be chosen from a group including ZnS (3.54) amongst others (See Evidentiary document to PAM-XIAMEN).  Thus the bandgap of the claimed discrete layers may be less than the other regions (layers).

Regarding Claim 10-11:  Jang teaches that shells may be provided from various Group IV elements such as SI or Ge.  It would have been obvious to those of ordinary skill in the art to apply a plurality of such layers, wherein the plurality of these layers may be of the same or different compositions.

Regarding Claim 12:  Jang teaches that the core may be a II-VI, II-V, IV-Vi or Group IV semiconductor (See Paragraph 40).
Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in US20080252209 as evidenced by the NPL document to PAM-XIAMEN as it is applied to claim 3, further in view of Bartel in US2010/0308271.

Regarding Claim 13 and 18-19: Jang teaches the creation of nanocrystals comprising a core (See Paragraph 40) and a plurality of shells coating the core (See Paragraph 39).  Jang teaches that the shell composition may include small bandgap semiconductor materials (first discrete layer), which may include Group IV elements, such as InAs (0.36), InN (0.7), Si (1.11), and Ge (0.67).   Jang also teaches that shells (regions) may comprise other semiconductors having a larger bandgap, which may be chosen from a group including ZnS (3.54) amongst others (See Evidentiary document to PAM-XIAMEN). Thus Jang teaches an overlapping range of compositions, which may include shells of both a small and large bandgap material.  Overlapping ranges have been held to set forth a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to choose from the overlapping portion of the range to arrive at the invention as claimed.

Jang teaches the creation of nanocrystals having ZnS shells, but is silent in terms of the use of Magnesium.

However, Bartel teaches that magnesium may be used as an additional shell or in an alloyed shell with ZnS in order to improve the emission properties of certain quantum dots as well as increase the photostability (See Paragraph 41).  Those of ordinary skill in the art would have found it obvious to apply the teachings of Bartel to the particles of Jang since Jang primarily teaches the use of CdSe cores and ZnS outer shells. Those of ordinary skill in the art would have been motivated to provide for an MgS shell alloyed with ZnS or as an individual coating on Jang’s particles in order to improve photostability.   Thus Jang in view of Bartel obviate the inclusion of a magnesium containing first zone.  This first zone may be provided on the exterior of the particle without Magnesium in other layers, providing a magnesium-free buffer zone between the core and first zone.  Bartel notes that the Mg/Zn alloy may be applied as a gradient, wherein the Mg content decreases with distance from the core (See Paragraph 86).  This structure provides a second zone distal from the core, the second zone having less magnesium than the first zone.  Each of Bartel and Jang teach modulation of the thicknesses of the various layers.  Those of ordinary skill in the art would find it obvious to provide for quantum dots having higher atomic% of Group II elements than Group IV elements based on the necessary thicknesses of the various shells. 

Regarding Claim 14:  Jang in view of Bartel teach the creation of ZnS and MgS shells as a first, second or buffer zone composition.  Jang in view of Bartel does not require any other components other than II-VI semiconductors for such a layer.  

Regarding Claim 15:  Jang in view of Bartel teach that layers may be provided such that MgS and ZnS are not intermixed, creating a second zone that is substantially free of Mg (See Figure 8).

Regarding Claim 16:  Bartel teaches the Mg containing layer may be provided adjacent to the core (See Paragraph 116).  Bartel further teaches that the quantum dot may contain Si or Ge shells (See Paragraph 115), which would necessarily be further from the core if the Mg-shell is adjacent to said core.  

Regarding Claim 17 and 20-21:  Both Jang and Bartel teach that the core may be a III-V material such as GaN, GaP, GaAs, GaSb (See Bartel Paragraph 109 and Jang Paragraph 39).


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734